Morton, J.
This is an indictment in three counts for receiving and aiding in the concealment of stolen goods. There was a verdict against the defendant on all of the counts, and the case is here on exceptions by him to the refusal of the judge to instruct the jury as requested.
Taking the exceptions which have been argued in the order of the requests to which they relate, the first was to the refusal of the judge to instruct the jury as follows: “1. That if the jury find that the defendant Phelps did not know that the goods had been stolen until after they had been shipped to Troy, Hew York, then his connection with them, out of the Commonwealth, will not warrant a conviction on this indictment. 2. That if the defendant did not know azid had no reasonable ground to suspect that the goods had been stolen until after they were shipped out of this State, and after that time had nothing more to do with the goods in this State, then the jury will not be justified in finding the defendant guilty.” Taking the requests literally, it may well be doubted whether they raise the point which the defendant has argued, and whether in any aspect of the case they could have been properly given. Although possession out of the Commonwealth of goods stolen in the Commonwealth would not *594of itself warrant a conviction for receiving them and aiding in their concealment here, evidence of such possession would be competent against one accused of that offence. But assuming that the requests were intended to raise and did raise the question whether a guilty knowledge or belief first acquired outside of the State would warrant a conviction, we think that, if there was any evidence warranting such a contention, the matter was sufficiently covered by the charge. Phelps was a witness in his own behalf and admitted receiving the goods in Williamstown, but denied any guilty knowledge or felonious intent, and testified that he “ never knew the goods were stolen until he was arrested.” He did not contend or testify that he first acquired such knowledge outside of the State. There would seem, therefore, to have been no evidence warranting a contention that he first obtained knowledge that the goods were stolen outside the Commonwealth. But the judge instructed the jury as follows : “ with reference to the knowledge or the belief of the defendant that these goods were stolen property, I instruct you that he would be guilty if when he received these various lots of goods he knew or believed that they had been stolen or if at any time thereafter and while he had these goods or any portion of these goods in the State of Massachusetts he knew or believed that the goods were stolen property.” We think it plain that the jury must have understood that in order to convict they must find that the defendant had acquired a guilty knowledge or belief when the goods first came into his possession, which was in this State or while they were in his possession subsequently in this State. The instructions requested were, therefore, given in substance and that was all that was required.
The next exception was to the refusal of the judge to instruct the jury, as in substance requested, that, as bearing on the question whether the defendant honestly believed that the goods had not been stolen, the jury might consider what manner of man Dooley had been before his connection with the defendant, and what the defendant honestly believed as to his integrity, and that it was enough if the defendant dealt with Dooley in the same way that reasonable men would deal under like circumstances. The attention of the jury was- not specifically directed to the matters thus referred to, but their attention was directed to the *595fact that the defendant testified that Dooley had told him that he had purchased the goods and that he, the defendant, understood they had been purchased by Dooley; and the jury were instructed that if he honestly believed that, if they found that Dooley did make such a statement to him and he acted in good faith supposing that statement to be true and acted in good faith throughout, he could not be convicted. In passing upon the defendant’s good faith, the jury would necessarily have to take into account his conduct, and if they found that Dooley told him what the defendant testified that he did, then they would have to consider whether he was justified in believing what Dooley told him and the grounds for such a belief, amongst which would naturally be his knowledge and belief in regard to Dooley’s standing and honesty. If they did not believe that Dooley told the defendant what he testified that he did, and if they believed Dooley as to the circumstances under which the goods came into the defendant’s possession, then of course any question as to the defendant’s belief in Dooley’s integrity became entirely immaterial. The instructions given were, therefore, sufficient and the defendant was not harmed by the refusal to give those which were requested. »
The last exception was to the refusal to instruct the jury as to the suspicious character of the testimony of an accomplice, and to advise them that such testimony should be carefully considered, and was unsafe to convict upon unless corroborated. The instruction thus requested related to Dooley’s testimony. General instructions in regard to the credibility of the witnesses were given, and, whatever the practice may be, it is enough to say of the instruction thus requested that there is no rule of law requiring the judge to instruct a jury as to the weight to be given to the testimony of an accomplice. Commonwealth v. Bishop, 165 Mass. 148. Commonwealth v. Clune, 162 Mass. 206.

Exceptions overruled.